                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL MANCHAS, III,                        :   CIVIL ACTION NO. 3:16-CV-563
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 22nd day of March, 2019, upon consideration of the report

(Doc. 35) of Magistrate Judge Martin C. Carlson, recommending that the court

grant the motion (Doc. 14) to dismiss filed by the medical defendants in the above-

captioned action, viz., defendants Correct Care Solutions, Wexford Health Services,

Inc., Andrew Dancha, Michael Gomes, and Kevin Kollman, and dismiss plaintiff’s

claims thereagainst for failure to state a claim for which relief may be granted, and

further recommending that we either decline to exercise supplemental jurisdiction

over or dismiss for failure to state a claim the balance of plaintiff’s state-law claims

against the non-medical defendants, the Commonwealth of Pennsylvania and the

Pennsylvania Department of Corrections, and it appearing that plaintiff has not

objected to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as

a matter of good practice, a district court should afford “reasoned consideration” to
the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in agreement with Judge Carlson’s recommendation, concluding that there is no

clear error on the face of the record, and finding that leave to amend would be futile

because plaintiff’s constitutional claims as cast are legally rather than factually

deficient and thus incurable, see Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002), it is hereby ORDERED that:

      1.     The report (Doc. 35) of Magistrate Judge Carlson is ADOPTED.

      2.     The medical defendants’ motion (Doc. 14) to dismiss is GRANTED.

      3.     The balance of the non-medical defendants’ motion (Doc. 12) to
             dismiss, held in abeyance by the court’s order (Doc. 26) of February 1,
             2017, is GRANTED.

      4.     Plaintiff’s constitutional and state-law claims against the medical
             defendants and his remaining state-law claims against the non-medical
             defendants are DISMISSED for failure to state a claim for which relief
             may be granted.

      5.     The Clerk of Court shall close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
